           Case 1:19-cv-00775-JRN Document 25 Filed 01/02/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF        -2 PM   T1iS                 I:

                                   AUSTIN DIVISION


DEBRA ROJAS,                                        §
                    Plaint   ff                     §
                                                                        A4 9-CV-00775-JRN
                                                    §
-vs-                                                §
                                                    §
TOLTECA ENTERPRISES, INC.,                          §
TRAVELERS CASUALTY AND                              §
SURETY COMPANY OF AMERICA,                          §
                    Defrndants




                                              1) i o a;


       Before the Court in the above-entitled and styled cause of action are Plaintiff's Motion to

Compel (Dkt. 20); Defendant's Response (Dkt. 21); and Plaintiff's Reply (Dkt. 22). Defendant did

not move to file a Surreply Brief, so the Court will not consider Defendant's Supplemental

Response in Opposition to Motion (Dkt. 23). The Court will DENY the Motion to Compel.

       In her Motion, Plaintiff moves the Court compel Defendant to provide a more detailed

answer to interrogatories served on Defendant on October 28, 2019. (Mot. Compel, Dkt. 20, at 2).

Plaintiff's interrogatory #2 states: "If you contend that some other person or legal entity is, in

whole or in part, liable to plaintiff in this matter, identify that person or legal entity and describe

in detail the basis of said liability." Id. Defendant's response states: "No third party known to be

involved except for the apartment complex, the Reserve."

        Plaintiff seeks a more comprehensive answer to the interrogatory, describing Defendant's

contentions regarding The Reserve's involvement. Defendant responds that it is waiting on more

information which should soon be forthcoming pursuant to a subpoena before it can determine

whether it contends that The Reserve is liable.
          Case 1:19-cv-00775-JRN Document 25 Filed 01/02/20 Page 2 of 2




       Defendant shall gather the necessary information and submit an amended answer to the

interrogatory. Plaintiff also expresses a concern that Defendant's delay is a calculated move to

prevent Plaintiff from adding The Reserve as a third party before the Court's deadline of January

6, 2020. If, after receiving the amended answer to the interrogatory, Plaintiff still holds this

concern, Plaintiff may move the Court to allow the late joinder of The Reserve.

       The parties are advised that they should make every effort to resolve discovery disputes

between themselves before involving the Court.

       For the foregoing reasons, IT IS ORDERED that Plaintiff's Motion to Compel (Dkt. 20)

is DENIED.



       SIGNED this                   January, 2020.




                                                                      JAMES R. NOWLIN
                                                          STATES SENIOR DISTRICT JUDGE
